Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 3 is objected to because of the following informalities:  a connector word seems to be missing between the limitation “the first signal the second signal”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zerphy et al. (US 2007/0241988 A1, hereinafter “Zerphy”).

As to claim 1, Zerphy (Fig. 1a) discloses a display system (100a) comprising: 
a display region (110) including a plurality of sub display apparatuses (102, 104), a sub display apparatus (102) of the plurality of sub display apparatuses (Fig. 5; Para. 0110) comprising: 
a sub display panel including a plurality of pixels (Para. 0117-0118); and 
a panel driver (518; Para. 0116); and 
a host processor (Fig. 1a element 112) which divides source image data into a plurality of sub input image data corresponding to the plurality of sub display apparatuses (Fig. 4b), and provides the sub input image data to the plurality of sub display apparatuses (Para. 0106), the host processor including: 
a data generator (Fig. 1 element 114; Para. 0039), 
wherein the panel driver receives corresponding sub input image data among the plurality of sub input image data and drives the sub display panel based on the corresponding sub input image data (Para. 0106, 0112, 0141-0142),
and 
the data generator senses information of the plurality of sub display apparatuses included in the display region (Para. 0008, environmental sensor on display units) and determines a number of the plurality of sub display apparatuses (Para. 0135 -0137, the polling of the display units to determine the number of display apparatuses).
The above rejection also stands for the similar method of claim 11. 

As to claim 2, Zerphy (Fig. 3) discloses the display system of claim 1, wherein the data generator  includes a sensing signal generator (Fig. 2d element 112a) which outputs a first sensing signal in a first direction of the display region (Para. 0059, 0099, the controller adjusts the display parameters based on the information from the environmental sensors via IC unit 112a) and outputs a second sensing signal in a second direction perpendicular to the first direction (Para. 0041, The disclosure anticipates the groups of the display devices to be connected in a horizontal direction and other directions. In that case, the second group of display units can be arranged in a vertical direction. The second IC unit 112b would output to the environmental sensing information to the display units arranged vertically.).
The above rejection also stands for the similar method of claim 12. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Zerphy as applied to claim 1 above, and further in view of Abe et al. (US 2003/0016189 A1, hereinafter “Abe”).

As to claim 3, Zerphy (Fig. 3) discloses the display system of claim 2, wherein the data generator further includes a counter (302, the CPU includes one or processor, and one of the processor that determines the total number of display panel is interpreted to read on a counter) which receives the first sensing signal the second sensing signal (Para. 0093), and determines  the number of the plurality of sub display apparatuses included in the display region (Para. 0135).
Zerphy does not disclose calculates a voltage drop of the first sensing signal and a voltage drop of the second sensing signal. 
However, Abe teaches calculates a voltage drop of the first sensing signal and a voltage drop of the second sensing signal (Para. 0244-247).
It would have been obvious to one of ordinary skill in the art to combine the teaching of Abe to calculate the voltage drop in the device disclosed by Zerphy. The motivation would have been to compensate for degradation in display quality due to the voltage drop  (Abe; Para. 0579). 

As to claim 4, Zerphy discloses the display system of claim 3, wherein the host processor determines the plurality of sub input image data according to the number of the plurality of sub display apparatuses (Fig. 4b; Para. 0106).

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Zerphy and Abe as applied to claim 4 above, and further in view of Shin (US 2015/0356897 A1, hereinafter “Shin”).

As to claim 5, Zerphy discloses the display system of claim 4, wherein the sub display apparatus further includes a data line which transmits a data signal (Para. 0039), and determines a number of the plurality of pixels (Para. 0118). 
Zerphy does not disclose a gate line which transmits a gate signal, and a pixel data generator which senses information of the plurality of pixels through the gate line and the data line.
However, Shin (Fig. 1) teaches a gate line (S1) which transmits a gate signal (Para. 0010), and a pixel data generator (170) which senses information of the plurality of pixels (140) through the gate line and the data line (Para. 0047, the pixel circuit is connected to the data line and the gate line, and the sensing circuit 170 is also connected to the pixel circuit. Therefore, the sensing circuit is also connected to the data line and gate line). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Shin to include a sensing circuit in the device disclosed by Zerphy/Abe. The motivation would have been to measure a voltage drop in the pixel circuit (Shin; Para. 0047).  
As to claim 6, Zerphy discloses the display system of claim 5, wherein the sub display apparatus determines the gate signal and the data signal according to the number of the plurality of pixels (Para. 0118).

As to claim 7, Zerphy discloses the display system of claim 5, wherein determines a number of pixels of the plurality of pixels in the first direction of the sub display panel (Para. 0118).
Zerphy does not disclose the pixel data generator outputs a first pixel sensing signal to the gate line, receives the first pixel sensing signal and calculates a voltage drop of the first pixel sensing signal. 
However, Shin (Fig. 1) teaches the pixel data generator (120, 170) outputs a first pixel sensing signal to the gate line (Para. 0046), receives the first pixel sensing signal (Para. 0047) and calculates a voltage drop of the first pixel sensing signal (Para. 0047). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Shin to include a sensing circuit in the device disclosed by Zerphy/Abe. The motivation would have been to measure a voltage drop in the pixel circuit (Shin; Para. 0047).  

As to claim 8, Zerphy discloses the display system of claim 7, determines a number of pixels of the plurality of pixels in the second direction of the sub display panel (Para. 0118).
Zerphy does not disclose wherein the pixel data generator outputs a second pixel sensing signal to the data line, receives the second pixel sensing signal, calculates a voltage drop of the second pixel sensing signal. 
However, Shin teaches wherein the pixel data generator outputs a second pixel sensing signal to the data line (Para. 0046, the second data), receives the second pixel sensing signal (Para. 0047), calculates a voltage drop of the second pixel sensing signal (Para. 0047).
It would have been obvious to one of ordinary skill in the art to combine the teaching of Shin to include a sensing circuit in the device disclosed by Zerphy/Abe. The motivation would have been to measure a voltage drop in the pixel circuit (Shin; Para. 0047).  


Claims 9-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zerphy as applied to claim 1 above, and further in view of Monga et al. (US 2018/0293959 A1, hereinafter “Monga”).

As to claim 9, Zerphy does not disclose the display system of claim 1, wherein the sub display panel has a shape of a non-rectangle.
However, Monga teaches wherein the sub display panel has a shape of a non-rectangle (Fig. 10; Para. 0034).
It would have been obvious to one of ordinary skill in the art to combine the teaching of Monga to include a non-rectangular display panel in the device disclosed by Zerphy. The motivation would have been to display a desired digital content (Monga; Para. 0034). 
The above rejection also stands for the similar method of claim 19. 

As to claim 10, Zerphy does not disclose the display system of claim 1, wherein the sub display panel of at least one of the plurality of sub display apparatuses has a shape different from a shape of the sub display panel of another sub display apparatus of the plurality of sub display apparatuses. 
However, Monga teaches Monga teaches wherein the sub display panel has a shape of a non-rectangle (Fig. 10; Para. 0034). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Monga to include the different shapes of display panels in the device disclosed by Zerphy. The motivation would have been to display a desired digital content (Monga; Para. 0034). 
The above rejection also stands for the similar method of claim 20. 

Allowable Subject Matter
Claims 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior at made of record and not relied upon is considered pertinent to applicant‘s disclosure.
Pahlevaninezhad et al. (US 2020/0035134 A1) discloses a flexible tiled display system (Fig. 3). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIPIN GYAWALI whose telephone number is (571)272-1597. The examiner can normally be reached M-F 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Will Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BIPIN GYAWALI
Examiner
Art Unit 2625



/BIPIN GYAWALI/               Examiner, Art Unit 2625                                                                                                                                                                                         
/WILLIAM BODDIE/               Supervisory Patent Examiner, Art Unit 2625